Citation Nr: 1205405	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  02-08 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for residuals of a shrapnel wound to the right shoulder.

3.  Entitlement to a rating greater than 10 percent for residuals of a shrapnel wound to the head.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) following two decisions from the Court of Appeals for Veterans Claims (the Court).  In a January 2011 decision, the Court set aside and remanded that portion of a June 2009 Board decision which denied an increased initial rating for PTSD.  The June 2009 Board decision also, in pertinent part, remanded the Veteran's TDIU claim.  The TDIU claim was not part of the February 2011 Court decision, but is still properly before the Board on appeal here.  

In November 2011, the Court granted a Joint Motion for Remand (JMR) setting aside that portion of a January 2011 Board decision which denied increased ratings for residuals of shrapnel wounds to the right shoulder and head.  The January 2011 Board decision also, in pertinent part, remanded the Veteran's TDIU claim again.  The TDIU claim was not part of the January 2011 JMR or Court Order, but is still properly before the Board on appeal here.

The issues are originally on appeal from June 2001 and July 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran had a hearing before the Board in August 2004 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his disabilities, significantly his PTSD, render him totally unemployable.  

The Veteran's appeal reveals a complicated fact pattern.  His service-connected disabilities include PTSD and residuals of shrapnel wounds to the head and right shoulder.  In addition, the Veteran was injured in a serious post-service motor vehicle accident (MVA) in January 2001 and has residual disability from that accident.  

The Veteran received Social Security Administration (SSA) disability benefits based on the residuals of his MVA, to include traumatic brain injury and traumatic spinal cord injuries.  As noted in the January 2011 Court decision, the SSA decision regarding the Veteran's employability was predicated on both physical and psychological impairment.  

The parties to the JMR noted that it is unclear whether the Veteran's complete service treatment records are in the claims folder in light of a reference in a 1970s rating decision that the service treatment records are "apparently incomplete."  The Veteran testified about hospitalization and treatment following the in-service shrapnel injuries in a "Fubai" tent, Cam Ranh Bay hospital and at a military hospital for weeks thereafter.  In light concern regarding the completeness of the service treatment records, and in compliance with the January 2011 JMR, the RO should make efforts to ensure the record is complete.

The Board further notes that the bulk of the claims folder contains treatment related to the Veteran's 2001 MVA rather than ongoing or more recent treatment records.  The RO should make efforts to obtain any and post-service treatment records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran has been afforded VA examinations in December 2000, January 2006, and February 2008, four years ago.  The Board notes the Veteran was also afforded a VA examination in February 2010 in conjunction with his TDIU claim to ascertain the effect the Veteran's disabilities have on his employability, but this examination did not provide all particulars of the severity of each of the Veteran's service-connected disabilities on appeal here.  New VA examinations are warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

With regard to evaluating the Veteran's service-connected head injury, Diagnostic Code (DC) 8100, for migraine headaches is potentially applicable.  Thus, the examination conducted on remand should include findings sufficient for the VA to consider all potentially applicable diagnostic codes, to include DC 8100.  

With regard to PTSD, the examinations of record indicate varying opinions.  While the 2000, 2006 and 2008 examiners noted similar symptoms, the December 2000 and February 2008 VA examiners assigned the Veteran a GAF score of 60 whereas the 2006 VA examiner assigned a GAF score of 48.  The 2000 and 2008 VA examiners found the Veteran's PTSD did not totally preclude employment whereas the 2006 VA examiner opined to the contrary.  SSA records also include psychiatric findings, but mainly related to the Veteran's post-service 2001 MVA.   

As noted in the SSA decision, the Veteran's disability following the 2001 MVA includes physical and psychological impairment.  The Board may only compensate for service-connected disability.  The Board is precluded, however, from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Given the possibly overlapping symptomatology, the varying GAF scores, the potential for staged ratings and the lapse in time since the last VA PTSD examination, a new VA examination is necessary to further clarify the current severity of the Veteran's PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC and any other relevant agency to obtain the Veteran's complete service treatment records, to include requesting the Veteran's hospitalization records from Fubai, Cam Ranh Bay Hospital and the military hospital following the May 1970 shrapnel injury.  Notify the Veteran if the records are unavailable.  38 C.F.R. § 3.159(e).

2.  The Veteran should be requested to identify and provide release forms authorizing VA to obtain any of his treatment records from any private doctor or VA doctor for treatment of his claimed disabilities since 2005.   The RO should also obtain the Veteran's VA medical records from 1999 to the present, to the extent they exist.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a psychiatric examination to ascertain the current severity of the Veteran's PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should address the following:

(a) Comment on the severity of the Veteran's service-connected PTSD.  The examiner should also report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable solely to the service-connected PTSD and distinguish any symptomatolgy attributed to the post-service January 2001 motor vehicle accident.  If a distinction cannot be made, the examiner should indicate that.  

The examiner is also asked to address and reconcile (to the extent able) the significant fluctuations of GAF scores from 2000, 2006 and 2008.   

(b) The examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities (PTSD and shrapnel injury residuals to his head and right shoulder), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities (significantly, the residuals from his January 2001 MVA).

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate examinations to ascertain the current severity of the Veteran's shrapnel wounds of the head and the right shoulder.  The claims folder must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Based on the examination and review of the record, the examiner should address the following:  

(a) for the residuals of a shrapnel wound to the head, address all related symptomatology, to include headaches and the related effect and frequency.  

(b) identify all residuals and related symptomatology of the shrapnel wound of the right shoulder.  

The examiner should address the level of impairment attributable solely to the service-connected residuals of shrapnel wounds to the right shoulder and head and distinguish any symptomatolgy attributed to the post-service January 2001 motor vehicle accident.  If a distinction cannot be made, the examiner should indicate that.  

(c) The examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities (PTSD and shrapnel injury residuals to his head and right shoulder), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities (significantly, the residuals from his January 2001 MVA).

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5  After the above is complete, first readjudicate the Veteran's PTSD claim and residuals of shrapnel wounds to the head and right shoulder, then readjudicate the TDIU issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


